DETAILED ACTION
The present Office action is in response to the application filing on 1 SEPTEMBER 2021 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 11/29/2021 and 04/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, 19, and 20 each recite “the bitstream comprises access units each…” and “the bitstream conforms to […] a single access unit.” It is unclear whether the bitstream is limited to a single access unit or a plurality of access units (e.g., access units each). For examination purposes, the access units is limited based on the media file format.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Text of ISO/IEC 23008-12:2017 CDAM 3 Support for VVC, EVC, slideshows and other improvements,” 07/24/2020 (hereinafter “N19460”) in view of U.S. Publication No. 2015/0264373 A1 (hereinafter “Wang”).
Regarding claim 1, N19460 discloses a method for processing image data, comprising: 
performing a conversion between a visual media file and a bitstream, wherein the visual media file comprises image items each comprising a sequence of one or more pictures according to a media file format, wherein the bitstream comprises access units each comprising one or more pictures each belonging to a layer according to a video coding format (p. 7, L.1, “derives a format to encapsulate VVC-coded images, image collections, and image sequences from the Image File Format;” p. 7, L.2.2.1.2, “An item of type ‘vvc1’ consists of the NAL units of a VVC bitstream that are length-delimited as specified below and the bitstream contains exactly one access unit.¶ NAL units with nuh_layer_id greater than 0 may be present in item of type ‘vvc1’.”), 
wherein the media file format specifies one or more file brands or one or more image item types associated with the video coding format (p. 7, L.2.2.1.2, “An item of type ‘vvc1’“ and p.13, L.4.1.1, “The brand ‘vvic’.” Note, Annex L specifies the VVC image file format), and 
wherein the media file format specifies that the bitstream conforms to one of the one or more file brands or one of the one or more image item types includes a single access unit (p. 7, Annex L, VVC image file format, l. 2.2.1.2, “An item of type ‘vvc1’ consists of the NAL units of a VVC bitstream that are length-delimited as specified below and the bitstream contains exactly one access unit.”), and wherein the single access unit includes a single picture (p. 7, L2.2.1.2, “An item of type ‘vvc1’ may consist of an IRAP access unit as defined in ISO/IEC 23090-3.” Note, IRAP pictures are ‘intra random access point’ pictures).
N19460 fails to expressly disclose the single picture is intra coded and additionally an encoder/decoder for implementing the software described.
However, Wang teaches the single picture is intra coded ([01471], “IRAP pictures may be coded using intra prediction (e.g., coded without referring to other pictures)”) and additionally an encoder/decoder for implementing the software described (FIGS. 2A-2B disclose the encoder and FIGS. 3A-4B depict the decoder).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used an encoder and decoder, as taught by Wang (FIGS. 2A-3B), for implementing the software described in N19460. One would have been motivated to modify N19460, by incorporating Wang’s invention, because it is an obvious combination of prior-art elements, such as the encoder/decoder and the software that runs on said encoder/decoder, yielding the predictable result of a versatile video coder.
Regarding claim 2, N19460 and Wang disclose all of the limitations of claim 1, as outlined above. Additionally, Wang discloses wherein the single picture is at least partially intra-coded using an intra, intra-block copy, or a palette coding technique ([01471], “IRAP pictures may be coded using intra prediction (e.g., coded without referring to other pictures)”). The same motivation of claim 1 applies to claim 2.
Regarding claim 3, N19460 and Wang disclose all of the limitations of claim 1, as outlined above. Additionally, N19460 discloses wherein the one or more file brands are associated with the VVC standard, and wherein a value of a file brand is specified as ‘vvic’, ‘vvi1’, or ‘vvi2’ (p. 7, Annex L specifies the VVC image file format; p. 13, L4.1.1, “The brand ‘vvic’”).
Regarding claim 4, N19460 and Wang disclose all of the limitations of claim 1, as outlined above. Additionally, N19460 discloses wherein the one or more image item types are associated with the VVC standard, and wherein a value of an image item type is specified as ‘vvc1’ or ‘vvc2’ (p. 7, Annex L specifies the VVC image file format; p. 7, L.2.2.1.2, “An item of type ‘vvc1’”).
Regarding claim 5, N19460 and Wang disclose all of the limitations of claim 1, as outlined above. Additionally, Wang discloses wherein the bitstream conforms to a profile that includes at least one of a Main 10 Still Picture profile, a Main 10 4:4:4 Still Picture profile, a Main 10 profile, a Main 10 4:4:4 profile, a Multilayer Main 10 profile, or a Multilayer Main 4:4:4 profile (Table 1, “Main 10 profile”). The same motivation of claim 1 applies to claim 5.
Regarding claim 6, N19460 and Wang disclose all of the limitations of claim 1, as outlined above. Additionally, N19460 discloses wherein an image item that conforms to the file brand or the image item type excludes a property descriptor, wherein the property descriptor indicates a target output layer set property or a VVC operating points information property (p. 8, L.2.2.1.2, “All image items of type ‘vvc1’ shall have zero or one associated item property TargetOlsProperty. The TargetOlsProperty contains the target_ols_idx, which provides the output layer set index”).
Regarding claim 7, N19460 and Wang discloses all of the limitations of claim 1, as outlined above. Additionally, N19460 discloses wherein the video coding format defines multiple profiles (p. 14, L.4.2 describes the VVC image sequence brands, including ‘vvc1’ for the sample track with general_profile_idc. Note, the general_profile_idc contains the identifier for the multiple profiles utilized in VVC. Additionally, Wang profiles examples of at least two profiles in Table 1),
wherein the media file format specifies that the bitstream is represented in a file having a specific brand (p. 14, L.4.2.2, “When the ‘vvcc’ brand is among the compatible brands, there shall be an image sequence track with ‘vvc1’ sample entry type”), and
wherein the media file format further specifies that one or more profiles for representing the video in the bitstream are agnostic of the specific brand (p.14, L.4.2.2, “When the ‘vvcc’ brand is among the compatible brands, there shall be an image sequence track with ‘vvc1’ sample entry type […] general_profile_idc is equal to 1.” The other non-specified profiles by general_profile_idc are considered agnostic).
Regarding claim 8, N19460 and Wang disclose all of the limitations of claim 7, as outlined above. Additionally, N19460 discloses wherein the video coding format corresponds to a Versatile Video Coding (VVC) standard, wherein the specific brand comprises a VVC brand, and wherein the type corresponding to the specific brand is specified as ‘vvc1’ (p. 7, Annex L, VVC image file format, L.2.2.1.2 “An image of type ‘vvc1’. L.4.1.1 defines the VVC-specific brands including ‘vvic’ brand with item type ‘vvc1’. L4.2.2 defines the ‘vvcc’ brand with image of type ‘vvc1’).
Regarding claim 9, N19460 and Wang disclose all of the limitations of claim 1, as outlined above. Additionally, N19460 discloses wherein the media file format further specifies that an operating point information (OPI) network abstraction layer (NAL) unit is absent in an image item or samples of the image item having a specific image item type (pp. 9-10, L.2.3.3 defines the VVC operating points information property; p.9, L.2.3.3.1, “The VvcOperatingPointsInformationProperty informs about the different operating points provided by a bitstream and their constitution. Each operating point is related to an output layer set and combination of a profile, level and tier. TargetOlsProperty associated with an image item provides the output layer set index that can be used to select which operation-point-specific information;” p. 8, L.2.2.1.2, “All image items of type ‘vvc1’ shall have zero or one associated item property TargetOlsProperty. The TargetOlsProperty contains the target_ols_idx, which provides the output layer set index;” p. 10, L.2.4, “A subpicture item stored as type ‘vvc1’ shall follow all the requirements of subclause L.2.2.1.2.¶ When the VVC subpicture item is stored as an item type ‘vvs1’, the following constraints apply for the item: […] VPS, DCI, SPS, PPS, AUD, PH, EOS, and EOB NAL units shall be absent both in the item and in the samples of ‘vvs1’ items”).
Regarding claim 10, N19460 and Wang disclose all of the limitations of claim 9, as outlined above. Additionally, N19460 discloses wherein the specific image item type is associated with a Versatile Video Coding (VVC) standard, and wherein the specific image item type is specified as ‘vvs1’ (p. 10, L.2.4, “the VVC subpicture item is stored as an item of type ‘vvs1’”).
Regarding claim 11, N19460 and Wang disclose all of the limitations of claim 1, as outlined above. Additionally, Wang discloses wherein the conversion includes encoding the visual media file into the bitstream (FIGS. 2A-2B depict video encoder with the encoding process and outputting into a bitstream). The same motivation of claim 1 applies to claim 11.
Regarding claim 12, N19460 and Wang disclose all of the limitations of claim 1, as outlined above. Additionally, Wang discloses wherein the conversion includes decoding the visual media file from the bitstream (FIGS. 3A-3B depict video decoder with the decoding process from a bitstream input). The same motivation of claim 1 applies to claim 12.
Regarding claim 13, the limitations are the same as those in claim 1; however, written as a machine instead of process. Therefore, the same rationale of claim 1 applies to claim 13. Note, Wang is described in the rejection of claim 1 as including the encoder/decoder structural components.
Regarding claim 14, the limitations are the same as those in claim 2; however, written as a machine instead of process. Therefore, the same rationale of claim 2 applies to claim 14.
Regarding claim 15, the limitations are the same as those in claims 3-5; however, written as a machine instead of process. Therefore, the same rationale of claims 3-5 applies to claim 15.
Regarding claim 16, the limitations are the same as those in claim 6; however, written as a machine instead of process. Therefore, the same rationale of claim 6 applies to claim 16.
Regarding claim 17, the limitations are the same as those in claim 7; however, written as a machine instead of process. Therefore, the same rationale of claim 7 applies to claim 17.
Regarding claim 18, the limitations are the same as those in claim 9; however, written as a machine instead of process. Therefore, the same rationale of claim 9 applies to claim 18.
Regarding claim 19, the limitations are the same as those in claim 1; however, written as a machine instead of process. Therefore, the same rationale of claim 1 applies to claim 19. Note, Wang is described in the rejection of claim 1 as including the encoder/decoder structural components.
Regarding claim 20, the limitations are the same as those in claim 1; however, written as a machine instead of process. Therefore, the same rationale of claim 1 applies to claim 20. Note, Wang is described in the rejection of claim 1 as including the encoder/decoder structural components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481